Knowlton, J.
The consideration of the note in suit was the cancellation of a note of earlier date, given by the defendants for money lent to them by the plaintiff. This was a good and valuable consideration.
The evidence offered by the defendants, to show that at the time of giving each of the notes it was orally agreed that payment was not to be called for until after certain paintings of the defendants had been sold, was rightly excluded. The offer was an attempt to vary the written contract by parol. Adams v. Wilson, 12 Met. 138. Perkins v. Young, 16 Gray, 389. Tower v. Richardson, 6 Allen, 351. Currier v. Hale, 8 Allen, 47.

Exceptions overruled.